Case 1:20-cv-21913-UU Document 21 Entered on FLSD Docket 06/23/2020 Page 1 of 3



                             U N IT ED STA TES D ISTR ICT C O U R T
                             SO U TH E RN D ISTR ICT O F FL O R ID A

                                CaseNo.:20-21913-CV-UNGARO

 JOSE PADILLA,

        Plaintiff,


 GULF COAST COLLECTION BUREAU,lN C.,

       D efendant.


   STANDING O RDER ON ZOO M AND O TH ER VIDEO-CONFERENCE HEARINGS

       THIS CAUSE is before the Courtsua sponte.The Courthas considered the pertinent

 portionsoftherecord and isotherwisefully advised in theprem ises.

       ln lightofthe COVID-19 pandemic,the Courtm ay,from tim eto tim e,conducthearings

 via Zoom and other similar teclmologies. The Courthereby instructs the parties and their

 counselon itsstandingrequirem entsforsuch hearings.ltis

       ORD ERED AN D A D JU D GED as follow s:

               Before a Zoom hearing, al1 counsel m ust have taken steps to ensure com petent

               utilization ofZoom ,including by com pletingthefollowing Zoom tutorials:

                     a. Joining a m eeting: https://sunpoh.zoom .us/hc/en-us/alicles/zol36zlg3-

                        H ow -Do-l-loin-A -M eeting-

                     b. T esting     com puter         or   device   audio     and     video :

                        https'
                             .//support.zoom .us/hc/en-us/aMicles/zol36zz83-H ow -D o-l-loin-or-

                        Test-M v-c om puter-A udio- and https'
                                                             .//support.zoom .us/hc/en-

                        us/adicles/zol36z3l3-How-Do-l-Test-M v-video-
Case 1:20-cv-21913-UU Document 21 Entered on FLSD Docket 06/23/2020 Page 2 of 3



                    Sharing your screen in         m eeting'
                                                           . https://suppoM.zoom .us/hc/en-

                   us/adicles/zol36zls3-How-Do-l-share-M v-screen-

                d. Sharing m ultiple screens sim ultaneously:hups://suppod.zoom .usl c/en-

                   us/articles/llsooo4z4z86-sharinc-M ultiple-screens-simultaneouslv

            lf the Zoom hearing is an evidentiary hearing,counsel shall ensure that any

            testifyingpartiesand witnessesalso watch theZoom tutorialsabove.

            ln a11 Zoom and similar video-conferenced hearings,a11 counsel, parties, and

            witnesses m ust wear headsets with microphones to ensure the highestpossible

            sound quality.

         4. The Court,and al1witnessesbeing questioned aboutdocuments,musthave access

            to al1documentsthatwillbeused atanyhearing conduded with video-conference

            technology.To thisend,thepartiesshall:

                a. Electronically file on the Court's docket,or conventionally file with the

                   Courta tlash drive containing,a1lrelevantdocuments in advance ofthe

                   hearing;and

                b. M eet-and-confer regarding a11 relevant docum ents in advance of the

                   hearing,and either'
                                     .

                        i.Ensure thateach witnesshas copies ofthe relevantdocum ents in

                          advanceofthehearing,or

                                 Ifa Zoom hearing,use the Zoom share function during the

                          hearing to share copiesofthe docum ents.

         5. Itisimperative thata11Zoom and sim ilar hearings run as sm oothly as possible.

            Failure to comply with thisOrderm ay resultin the entry ofsanctions,including
Case 1:20-cv-21913-UU Document 21 Entered on FLSD Docket 06/23/2020 Page 3 of 3



             the exclusion of evidence in the event an exhibit is not readily available to a

             testifying witness.

       DONE AND ORDERED in ChambersatM iam i,Florida,thi                ofJune,2020.




                                                URSULA UNGARO
                                                UN ITED STATES D ISTRICT JU D GE
 copiesprovided'
               .counselofrecord
